DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the limitation of “each heat transfer pipe”, wherein it is unclear what “each heat transfer pipe” is referring to since the term “each of the heat transfer pipes” has already been recited in the claim. Is the term “each heat transfer pipe” requiring that there are multiple sets of  “each heat transfer pipe” in addition to “each of the heat transfer pipes” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as -- said each of the heat transfer pipes -- for clarity.
Claim 10 recites the limitation of “each heat transfer pipe”, wherein it is unclear what “each heat transfer pipe” is referring to since the term “heat transfer pipes” has already been recited in the claim. Is the term “each heat transfer pipe” requiring that there are multiple sets of  “heat transfer pipes” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is 
The remaining claims are rejected based on their dependency from a claim that has been rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokutake US 5,570,737 in view of Farlow US 9,146,061 B2.
 Re claim 1, Tokutake teach an outdoor device comprising: a heat exchanger including a heat exchange portion having multiple heat transfer pipes, which are as flat pipes in a substantially oval sectional shape arranged along a horizontal, direction and arranged substantially in parallel at a predetermined interval in an upper-to-lower direction, and a plurality of heat transfer fins joined to the heat transfer pipes, and a pair of header pipe assemblies arranged substantially in parallel along the upper-to-lower direction each facing one another and configured to bundle end portions of the heat transfer pipes extending from the heat exchange portion (figs);
 and a housing (col 1 noting an automobile forms as a housing) configured to support the heat exchanger via a support bracket (12), 
wherein the support bracket includes; a heat exchange side holding portion (figs 15-16, 12f), which is disposed between an outermost heat transfer fin, of the plurality of heat transfer fins, and a  respective header pipe assembly of the pair of header pipe assemblies and spaced apart (figs 15-16 also noting that 12 is not a perfect circle as is the header pipe and thus a gap exists in at least a portion) from the respective header pipe and through which each heat transfer pipe penetrates, 
a housing side holding portion extending horizontally from an upstream side edge of the heat exchange side holding portion (12c, col 7 lines 1-10) with respect to a flow of air passing through the heat exchanger, the housing side holding portion fixed to the housing, 

Tokutake fail to explicitly teach and through which each heat transfer pipe penetrates.
Farlow teach and through which each heat transfer pipe penetrates (noting multiple pipes which penetrate are considered to be the plurality required by the claim; figs 11-13, col 6) to add multiple fingers 188 to secure the pipes to the core header by extending multiple pipes through gaps in between end flanges.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include and through which each heat transfer pipe penetrates as taught by Farlow in the Tokutake invention in order to advantageously allow for increased retention of brackets to a heat exchanger (col 1).
Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘housing’ is 3: something that covers or protects: such as
a: a case or enclosure (as for a mechanical part or an instrument)
b: a casing (such as an enclosed bearing) in which a shaft revolves
c: a support (such as a frame) for mechanical parts.

Re claim 3, Tokutake teach the support bracket is configured such that; the heat exchange side holding portion is, as the fin contact portion, arranged in contact with or in proximity to the edge portion of the heat exchange portion (figs), and the housing side holding portion extends from a heat exchange portion side to a header pipe assembly side (figs, noting 12 c has a perpendicular joint which makes 12c extend towards all sides/directions).  

Re claim 9, Tokutake teach an outdoor device comprising (col 1 noting an automobile forms as a housing and is outdoor during its intended use): a heat exchanger including multiple horizontally arranged heat transfer pipes arranged next to each other, a pair of header pipe assemblies connected to both ends of each of the heat transfer pipes, and a plurality of heat transfer fins fixed to the heat transfer pipes (figs 15-16); and a housing (col 1 noting an automobile forms as a housing) to which the heat exchanger is fixed via a support bracket (12), wherein the support bracket has a shape closing a space defined between an outermost heat transfer fin, of the plurality of heat transfer fins, and a respective header pipe  assembly of the pair of header pipe assemblies (figs 15-16), and is configured to guide air flowing into the housing to a side of the plurality of heat transfer fins (it is noted that the italicized limitation is a functional limitation which the reference is capable of performing ).  

Tokutake fail to explicitly teach and through which each heat transfer pipe penetrates.
Farlow teach wherein the support bracket includes a heat exchange side holding portion through which each heat transfer pipe penetrates (noting multiple pipes which penetrate are considered to be the plurality required by the claim; figs 11-13, col 6) to add multiple fingers 188 to secure the pipes to the core header by extending multiple pipes through gaps in between end flanges.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include and through which each heat transfer pipe penetrates as taught by Farlow in the Tokutake invention in order to advantageously allow for increased retention of brackets to a heat exchanger (col 1).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokutake , as modified by Farlow, in view of Masui (JP 5403085, as cited on the IDS).
Re claim 2, Tokutake, as modified , fail to explicitly teach details of the fins.
Masui teach the heat transfer fins include multiple plate-shaped members stacked at a predetermined interval in the horizontal direction, wherein the heat transfer pipes penetrate the heat transfer fins, and are joined to the heat transfer fins, and wherein the fin contact portion is arranged in contact with or in proximity to an outermost one of the heat transfer fins forming the edge portion of the heat exchange portion (fig 5; also noting in the instant combination  (page 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fins as taught by Masui in the Tokutake, as modified ,  invention in order to advantageously allow for enhanced heat exchange efficiency (page 1).
  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokutake, as modified by Farlow,  in view of  Masui (US 9,447,980 B2).
	Re claim 8, Tokutake, as modified ,  fail to explicitly teach details of the insulation.
Masui teach the housing side holding portion is fixed to the housing via an insulating member (52, fig 11, noting in the instant combination 52 is placed on top of 35 a connected to the heat exchanger side of 37d using the placement as taught by Maui as shown in fig 11, and thus the claim limitations of the placement are taught tin the instant combination of references) to provide a sealing member.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the insulation as taught by Masui in the Tokutake, as modified ,  invention in order to advantageously allow for increased heat exchange efficiency by decreasing areas of airflow around the heat changer.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mislak US 10563895 B2 in view of Tokutake and Farlow.

Mislak fail to explicitly teach details of the heat exchanger.
Tokutake teach the which are flat pipes in a substantially oval sectional shape arranged along a horizontal direction and arranged substantially in parallel at a predetermined interval in an upper-to-lower direction, and a plurality of heat transfer fins joined to the heat transfer pipes, and a pair of header pipe assemblies arranged substantially in parallel along the upper-to-lower direction each facing one another and configured to bundle end portions of the heat transfer pipes extending from the heat exchange portion; and a housing configured to support the heat exchanger via a support bracket, wherein the support bracket includes:   a heat exchange side holding portion, which is disposed between an outermost heat transfer fin, of the plurality of heat transfer fins, and a respective header pipe assembly of the pair of header pipe assemblies and spaced apart from the respective header pipe through which each heat transfer pipe penetrates, a housing side holding portion extending horizontally from an upstream side edge of the heat exchange side holding portion with respect to a flow of air passing through the heat exchanger, the housing side holding portion fixed to the housing, and a fin contact portion provided integrally with the heat exchange side holding portion or the housing side holding portion and arranged in contact with or in proximity to an outer surface of the outermost heat transfer fin (noting all the details are taught explicitly and shown in the rejection of claim 1, see claim 1) to provide a heat exchanger with simple construction (col 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Tokutake in the Mislak invention 
efficiency (col 2).
Mislak, as modified, fail to explicitly teach and through which each heat transfer pipe penetrates.
Farlow teach and through which each heat transfer pipe penetrates (noting multiple pipes which penetrate are considered to be the plurality required by the claim; figs 11-13, col 6) to add multiple fingers 188 to secure the pipes to the core header by extending multiple pipes through gaps in between end flanges.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include and through which each heat transfer pipe penetrates as taught by Farlow in the Mislak, as modified,  invention in order to advantageously allow for increased retention of brackets to a heat exchanger (col 1).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui US 20150007605 A1 in view of Tokutake and Farlow.
Re claim 10, Masui teach a refrigeration cycle device comprising: an outdoor device ; and an indoor device connected to the outdoor device via a refrigerant pipe (fig 1).
Masui fail to explicitly teach details of the heat exchanger.
Tokutake teach the which are flat pipes in a substantially oval sectional shape arranged along a horizontal direction and arranged substantially in parallel at a predetermined interval in an upper-to-lower direction, and a plurality of heat transfer fins joined to the heat transfer pipes, and a pair of header pipe assemblies arranged substantially in parallel along the upper-to-lower  (col 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Tokutake in the Masui invention in order to advantageously allow to provide a heat exchanger such that its tubes can be inserted in its headers easily and surely to a regulated depth thereof, in order to improve production
efficiency (col 2).
Masui, as modified,  fail to explicitly teach and through which each heat transfer pipe penetrates.
Farlow teach and through which each heat transfer pipe penetrates (noting multiple pipes which penetrate are considered to be the plurality required by the claim; figs 11-13, col 6) to add 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include and through which each heat transfer pipe penetrates as taught by Farlow in the Masui, as modified,  invention in order to advantageously allow for increased retention of brackets to a heat exchanger (col 1).

Response to Arguments

Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited art fails to teach details of each pipe penetrating.  However, the scope of the independent claims has been changed in the latest reply and therefore the examiner is now relying on Farlow to teach the recited “penetrates” (see detailed rejection above).  Therefore, the applicants’ arguments are not persuasive.
Applicant argues the claims dependent on the independent claim (s) are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to the independent  claims have been addressed above. Thus, the rejections are proper and remain.  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763